EXHIBIT 10.1

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”), dated as of November 14,
2006, among Apogee Enterprises, Inc. (the “Borrower”), the lending institutions
listed on the signature pages hereto (collectively the “Lenders”) and The Bank
of New York, as letter of credit issuer, administrative agent for the Lenders
and swing line lender. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement (as defined
below).

PRELIMINARY STATEMENTS

(1) The Borrower, the Lenders, the Administrative Agent and the L/C Issuer are
parties to that certain Credit Agreement, dated as of May 4, 2005, (as in effect
immediately prior to the effect of this Amendment, the “Credit Agreement”);

(2) The Credit Agreement provides, among other things, that any amendment
thereto shall be in writing and signed by the Borrower and either (i) the
Required Lenders or the Administrative Agent with the consent of the Required
Lenders or, (ii) all the Lenders or the Administrative Agent with the consent of
all the Lenders, as the case may be;

(3) The Borrowers, the Administrative Agent and all of the Lenders have agreed
to amend the Credit Agreement in order to, among other things, extend the
Commitment Termination Date and

(4) Under the Credit Agreement the extension of the Commitment Termination Date
beyond the date set forth in the Credit Agreement requires consent of all of the
Lenders.

SECTION 1. Amendment. The Credit Agreement is, subject to the satisfaction of
the conditions precedent set forth in Section 2, amended as follows:

(a) The definition of “Applicable Margin” set forth in paragraph (c) of
Section 1.01 of the Credit Agreement is amended and restated in its entirety to
read as follows:

“Applicable Margin” means, at any date and with respect to each Loan, the
applicable margin set forth below based upon the Debt/EBITDA Ratio as of such
date (it being understood that measurement of the Debt/EBITDA Ratio as of the
last day of the immediately preceding quarter (as delivered pursuant to
Section 7.01(n)) is sufficient for this purpose; provided that, if, as of the
day following the date on which the Borrower is required to furnish to the
Lenders financial statements pursuant to Section 7.01(a)(i) and (ii), no
Debt/EBITDA Ratio has been delivered as required pursuant to Section 7.01(n),
the Applicable Margin shall be 1.00% from such day until the day on which such
Debt/EBITDA Ratio is delivered):

 

-1-



--------------------------------------------------------------------------------

     Applicable Margin  

Debt/EBITDA Ratio

   ABR
Loans     Eurodollar
Loans  

Greater than or equal to 2.00

   0.000 %   1.000 %

Less than 2.00, but greater than or equal to 1.50

   0.000 %   0.750 %

Less than 1.50, but greater than or equal to 1.25

   0.000 %   0.625 %

Less than 1.25, but greater than or equal to 0.75

   0.000 %   0.550 %

Less than 0.75

   0.000 %   0.500 %

(b) The definition of the term “Commitment Termination Date” set forth in
paragraph (c) of Section 1.01 of the Credit Agreement is amended and restated in
its entirety to read as follows:

“Commitment Termination Date” means the earlier to occur of (i) November 14,
2011 and (ii) the date, if any, on which the Total Commitment is otherwise
terminated pursuant to this Agreement.”

(c) Paragraph (a) of Section 3.07 of the Credit Agreement is amended and
restated in its entirety to read as follows:

“(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the respective pro rata accounts of the Lenders, on the last day of each
calendar quarter of each year, in arrears, commencing with the first such day
after the Effective Date, and on the Commitment Termination Date, a fee (the
“Commitment Fee”) computed by multiplying (i) the average daily Available
Commitment over the last calendar quarter (or portion thereof since the date as
of which the last Commitment Fee was calculated), by (ii) 0.15% per annum. The
Commitment Fee will be calculated based upon the actual number of days elapsed
over a 360-day year.”

(d) Schedules 5.01(b) and 5.01(f) attached to the Credit Agreement are amended
and restated in their entirety to read as set forth in Schedules 5.01(b) and
5.01(f) attached to this document.

SECTION 2. Conditions of Effectiveness

This Amendment shall become effective on the date when, and only when, all of
the following conditions precedent shall have been satisfied, or waived in
writing by all of the Lenders (such date, the “Amendment Effective Date”)
provided, however that the Amendment Effective Date shall occur no later than
November 14, 2006:

 

-2-



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by itself, the Borrower, each of the Lenders and L/C Issuer;

(b) The Administrative Agent shall have received copies of all action taken by
the Borrower, its partners and its Affiliates, whenever necessary, to authorize
the execution, delivery and performance of this Amendment, certified by the
Responsible Officer of the Borrower as true and correct as of the Amendment
Effective Date;

(c) The representations and warranties set forth in Section 3 of this Amendment
are true and correct as of the date hereof and will be true and correct on the
Amendment Effective Date; and

(d) The Borrower shall have paid all costs, fees and expenses in connection with
this Amendment.

SECTION 3. Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the L/C
Issuer, and the Arranger and to each Lender as follows:

(a) The representations and warranties contained in Section 5.01 of the Credit
Agreement are and will be true, correct and complete with respect to this
Amendment as if this Amendment and the Credit Agreement were Credit Documents
referred to in such representations and warranties, on and as of the date hereof
and on the Amendment Effective Date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

(b) As of the date hereof, no Default or Event of Default has occurred and is
continuing.

SECTION 4. Reference to and Effect on the Credit Agreement

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Credit Documents are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.

 

-3-



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the L/C Issuer, the Administrative Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

SECTION 5. Costs and Expenses

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent, and its Affiliates in connection with the preparation,
negotiation, execution, delivery and administration, of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

SECTION 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart of a signature page to this Amendment
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 7. Separability

In case of any one or more of the provisions contained in this Amendment shall
be invalid, illegal and unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

SECTION 8. Applicable Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

APOGEE ENTERPRISES, INC. By:  

/s/ Gary R. Johnson

Name:   Gary R. Johnson Title:   Vice-President, Treasurer

THE BANK OF NEW YORK, as

Administrative Agent, L/C Issuer

and Swing Line Lender

By:  

/s/ Walter C. Parelli

Name:   Walter C. Parelli Title:   Vice President THE BANK OF NEW YORK, as a
Lender By:  

/s/ Walter C. Parelli

Name:   Walter C. Parelli Title:   Vice President

BNY CAPITAL MARKETS, INC., as Co-Lead

Arranger and Book Manager

By:  

/s/ Gordon B. Berger

Name:   Gordon B. Berger Title:   Managing Director

 

-5-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ James M. Somoski

Name:   James M. Somoski Title:   Vice President

J.P. MORGAN SECURITIES INC., as Co-Lead

Arranger and Book Manager

By:  

/s/ Jonathan Twichell

Name:   Jonathan Twichell Title:   Senior Vice President

HARRIS TRUST AND SAVINGS BANK, as

Co-Syndication Agent, Co-Documentation Agent

and as a Lender

By:  

/s/ Edward J. Klinger

Name:   Edward J. Klinger Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION, as

Co-Syndication Agent, Co-Documentation Agent

and as a Lender

By:  

/s/ Michael J. Reymann

Name:   Michael J. Reymann Title:   Senior Vice President

 

-6-



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Timothy O’Rourke

Name:   Timothy O’Rourke Title:   Vice President

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Patrick McCue

Name:   Patrick McCue Title:   Vice President

 

-7-